803 F.2d 714Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Volkswagen of America, Inc. and Volkswagen, AG., Petitioner.
No. 86-2550.
United States Court of Appeals, Fourth Circuit.
Argued June 13, 1986.Decided Oct. 7, 1986.

Before RUSSELL, ERVIN, and CHAPMAN, Circuit Judges.
PER CURIAM.


1
Bynum Merritt Hunter;  William F. Womble, Jr. for Petitioner;  B. Ervin Brown, II for Respondent.

PER CURIAM:

2
This matter is before the court upon petition of Volkswagen of America, Inc. and Volkswagen, AG seeking a Writ of Mandamus and Prohibition to the Honorable James B. McMillan.  Petitioners ask this court to vacate the district court's orders of January 30, March 7, April 7, and April 17, 1986, and further to have this court direct the district court on remand (1) to provide a jury trial on all issues and to all parties;  (2) to have the district court make its own findings of fact under Rule 23(b)(3), Federal Rules of Civil Procedure, based on the evidence of record;  (3) to allow petitioners to take the depositions of all adverse parties;  (4) and to provide proper judicial management and supervision of a complex class action.


3
Petitioners also requested a stay of proceedings in the district court pending a hearing and decision on this petition.  The stay was granted and extensive briefs were filed and arguments made in support of and in opposition to the petition.


4
While we are quite concerned by the unusual way that this very large complex class action has proceeded to its present stage, we do not think that mandamus is appropriate at this time.  The issues presented by the present petition may be preserved and presented by way of appeal at the conclusion of the trial.  Since there are similar actions pending in other districts, referral to the judicial panel on multidistrict litigation should be considered.


5
The petition for a Writ of Mandamus and Prohibition is hereby denied, and the order staying the proceedings in the district court is hereby dissolved.